DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/12/2021 has been entered.

Status of Claims and Election/Restrictions
Applicant elected with traverse Group I (method for treating COPD), tiotropium as the inhaled long-acting antimuscarinic, salmeterol as the inhaled long-acting β2 agonist, and fluticasone as the inhaled corticosteroid in clause a), smoking cessation as the treatment in clause b), SURF4 as the specific gene to determine its level, the levels of genes of Claim 6 that are not necessary to be determined, an inhibitor of SURF4 as the specific inhibitor or agonist, no vector is administered in the reply filed on 3/5/2021.
Claims 1-8 and 10-25 are pending. Claim 9 is canceled. Claims 3-5, 7, 20 and 24-25 are withdrawn from further consideration. Therefore, Claims 1, 2, 6, 8, 10-19, and 21-23 are under examination.

Priority
This application claims benefit under 35 U.S.C. § 119(e) of U.S. Provisional Application No. 62/916,431 filed October 17, 2019.

Information Disclosure Statement
No Information Disclosure Statement was filed with Applicant’s current response.

Claim Rejections - 35 USC § 103
Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1, 2, 6, 8, 10-19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (“Effects of tiotropium and salmeterol/fluticasone propionate on airway wall thickness in chronic obstructive pulmonary disease.” Respiration (2013);86(4):280-7) in view of Crystal et al. (US 2010/0119474) and Wang et al. (“Genes associated with MUC5AC expression in small airway epithelium of human smokers and non-smokers.” BMC Med Genomics. 2012; 5: 21.

Claimed invention
Applicant’s claimed invention is drawn to the known practice of treating COPD with a combination of Tiotropium/Salmeterol/Fluticasone; or any individual one of these agents. Applicant’s invention, however, adds an additional step to this known method. The additional step is determining the expression levels of a multitude of genes from Table 11 (e.g., SURF4 - elected) to see if they are increased.

Prior art
Hoshino teaches that triple inhalation therapy with combination tiotropium (Tio) and salmeterol/fluticasone propionate (SFC) is widely used in the treatment of chronic obstructive pulmonary disease (COPD). See abstract.

However, Hoshino does not explicitly teach determining that the subject to be treated has increased expression of one or more of the genes in Table 11 such as SURF4.

Wang teaches that mucus hypersecretion contributes to the morbidity and mortality of smoking-related lung diseases, especially chronic obstructive pulmonary disease (COPD), which starts in the small airways. See p. 2, Author summary. MUC5AC is a major mucin secreted by the small airway epithelium. Wang observed that healthy nonsmokers have variable numbers of MUC5AC secretory cells in the human small airway epithelium and compared genome-wide gene expression of the small airway epithelium of high vs low MUC5AC expressors from 60 nonsmokers to identify the genes associated with MUC5AC expression. This novel strategy enabled identification of a 73 “MUC5AC-associated core gene” list (including SURF4, see p. 4, bottom right; Table 2 at p. 5, - Applicant’s elected gene) with 9 categories, which control a series of processes from mucin biosynthesis to mucus secretion. The coordinated gene expression pattern of MUC5AC-associated core genes were corroborated in an independent cohort of 72 healthy smokers. Wang suggests the finding as useful in identifying therapeutic targets to treat small airway mucus hypersecretion, which contributes to adverse outcomes in COPD. See author summary at p. 2.

Crystal teaches methods for treating COPD and determining efficacy for treatment of COPD. See abstract. The method includes determining the level of genetic biomarkers (e.g., CEACAM5) in the subject and comparing it to a standard expression. See 0008. Compared 

One of ordinary skill in the art would have found it obvious to combine the teachings of Hoshino, Wang and Crystal because each reference concerns therapy for COPD. Hoshino teaches that tiotropium (Tio) and salmeterol/fluticasone propionate combination (SFC) is widely used in the treatment of chronic obstructive pulmonary disease COPD, while Crystal establishes that genetic biomarkers (e.g., CEACAM5) may be analyzed to determine their levels to aid in treatment of COPD patients and Wang, recognizing that mucus hypersecretion leads to adverse effects of COPD, further teaches that SURF4 is a gene linked to MUC5AC expression (see p. 10, left), a marker for airway mucus production. One of ordinary skill in the art would have found it obvious to treat COPD with tiotropium, salmeterol and fluticasone (Tio/SFC) combination as described by Hoshino in a subject determined to have increased level of expression of SURF4 (Wang). The artisan would have recognized from the Tio/SFC combination is effective for COPD as this is expressly taught by Hoshino. The artisan would have recognized that the combination would be useful in those subjects that have an increased expression level of SURF4 because SURF4 is suggested to be linked to mucin production that may be associated with adverse effects in COPD and Crystal teaches that levels of genes can be determined in therapeutic practice of treating COPD.

Claim 2, wherein the one or more genes of Table 11 is SURF4. Wang teaches SURF4 as outlined above.

not determined.  Note that the prior art does not required the combination of genes to be determined.

Claim 8, wherein the expression of no more than 400 genes is determined.  SURF4 represents only one gene. Thus, this limitation is met.

Claim 10, wherein the level is the level in a bronchial brushing, bronchial biopsy, bronchial epithelium, airway epithelium, nasal brushing, or nasal epithelium.  Wang teaches that the expression of the genes is in the bronchial epithelial as outlined above. Furthermore, Crystal teaches sampling of nasal or lung epithelial. See 0037. This also meets Claim 11.

Claim 12, wherein the subject is a current or former tobacco smoker and Claim 13, wherein the subject is a human.  Wang teaches that mucin production is exacerbated in smokers. Thus, one of ordinary skill in the art would find it reasonable to treat a human smoker despite the age, which also meets Claims 14-15.

Regarding Claim 16, wherein the subject has a GOLD grade of 2 or lower.  The GOLD grade is a well-known measuring used to analyze treatment of COPD. One of ordinary skill in the art would have known to treat COPD in a subject with a score as claimed.
The combination of Tio/SFC meets the limitations of Claims 17-19.  



Regarding Claims 22-23, wherein the subject is determined to have an increased level of expression of one or more genes of Table 11. SURF4 meets this limitation. 

Response to arguments
Applicant argues that Wang does not suggest that one should determine that SURF4 expression levels are increased. However, the claims are drawn to treating COPD with Tio/SFC in patients determined to have increased expression levels of SURF4. The question is not whether the prior art expressly states that SURF4 expression is increased but whether one of ordinary skill in the art would have found it obvious to treat COPD with Tio/SFC (which is well-known) in patients determined to have increased expression levels of SURF4.
As an initial point, it is submitted that Wang reasonably sought to look at genes that would be determined to be associated with MUC5AC, a major mucin. And found 73 of them referred to as MUC5AC-associated “core genes” (abstract). These genes, including SURF4, were already determined to be increased in people with higher expression of MUC5AC.
In this regard, it is opined that one of ordinary skill in the art would reasonably seek to analyze the expression levels of genes associated with MUC5AC expression. This is what Wang does. Wang developed the list of 73 MUC5AC-core genes including SURF4, which is involved inter alia, the endoplasmic reticulum, Golgi, and vesicles are coordinately involved in the expression of MUC5AC:
“Together, the MUC5AC-core genes suggest that multiple molecular events involving the nucleus, endoplasmic reticulum, Golgi, vesicles and plasma membrane work coordinately in the human small airway epithelium to promote mucus production and secretion in MUC5AC-producing cells.” See p.5, left column. (Emphasis added.)

One would seek to observe the levels of any of these genes suggested to be involved in a pathway of production/expression/secretion of MUC5AC, including genes for vesicle transport such as SURF4. Upon determining the expression level of SURF4, whether it is high, low or the same, one of ordinary skill in the art would still understand that COPD can be treated with Tio/SFC. The instant specification does not establish that an unexpected result is obtained with Tio/SFC is used for COPD based on the gene expression determination for SURF4.
Additionally, given the variability between individuals among nonsmokers and the variability between individuals among smokers, the observed outcome from determining expression levels – whether it would be increased, decreased, or same – would appear to be dependent upon the individuals being tested. Wang recognizes the variability of MUC5AC and MUC5AC “core gene” expression among individuals. Wang teaches that people can be divided into 2 groups of MUC5AC expressors: those who are “high” expressors vs. those who are low expressors. In those with “high” expression levels of MUC5AC, it was shown that higher SURF4 expression levels are observed at 1.6 fold greater than those who are “low” MUC5AC expressors among nonsmokers. See Supplemental Table I. Wang also teaches that considerable variability in expression is present among smokers:
“Like the nonsmokers, there was considerable variability in MUC5AC expression among smokers…”See p. 5, right column. 

Thus, given the variability, one of ordinary skill in the art would understand that the SURF4 expression level can be increased depending on the which type of expressors, “high” vs “low” are being compared to each other.
Although Applicant argues that there is no motivation to determine whether the COPD patient has increased expression level of SURF4, this is not persuasive because Wang suggests that the expression level of SURF4 and other genes associated with MUC5AC can be determined. When taken together with the fact that Tio/SFC was already known to be effective for COPD, one would reasonably understand that Tio/SFC is still useful in COPD patients as taught by Hoshino notwithstanding the SURF4 expression level as compared to a different patient including situations wherein the patient’s expression level is higher.
For these reasons, the rejection is deemed to still be proper and is, therefore, maintained. 

Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/CHRIS E SIMMONS/Examiner, Art Unit 1629 

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629